Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Objections
Claim 6 is objected to because of the following informalities: “the virtually expending line” in line 7 should read the virtually extending line.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.	Such claim limitation(s) is/are: “an external field recognition unit”, “an information holding unit”, “a parking region extraction unit”, “a parking position determination unit”, and “a path calculation unit”  in claim 1; and “an inclined parking determination unit” in claim 4.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1, 4:	When a claim containing a computer-implemented § 112(f) claim limitation is found to be indefinite under § 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function(s), it will also lack written description under § 112(a). In this case, the claim limitations “an information holding unit”, “a parking region extraction unit”, “a parking position determination unit”, and “a path calculation unit” in claim 1; and “an inclined parking determination unit” in claim 4 invokes 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Moreover, for a computer-implemented § 112(f) claim limitation that performs a specific computer function, the specification must disclose an algorithm for performing the claimed specific computer function. In this case, the specification does not detail:	how “a parking position determination unit” determines a target parking position from the parking region;	how “a path calculation unit” calculates a parking path from a current position of an own vehicle up to the target parking position;	how “a parking region extraction unit” extracts a parking region from information of the parking frame line;	how “an inclined parking determination unit” determines whether the parking frame line is inclined with respect to a position of the own vehicle.	Rather, the disclosure merely describes the limitations in terms of an intended result without any showing or suggestion of how the inventor intended each step to be performed. The specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for failing to show the inventor had possession of the claimed invention at the time of filing.
As to claims 2-8, the claims are rejected at least for failing to resolve the deficiencies of their rejected base claim.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1:	The claim limitation “an external filed recognition unit which recognizes” invokes 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For instance, a corresponding structure to recognize an external filed is disclosed and linked in terms of “such as” (see for example, the instant specification at [12] which states “an automatic parking system includes an external field recognition unit such as a camera and a sonar, which recognizes an external field”). The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
As to claims 1, 4:	The claim limitations “an information holding unit”, “a parking region extraction unit”, “a parking position determination unit”, and “a path calculation unit” in claim 1; and “an inclined parking determination unit” in claim 4 invokes 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Moreover, for a computer-implemented § 112(f) claim limitation that performs a specific computer function, the specification must disclose an algorithm for performing the claimed specific computer function. In this case, the specification does not detail:	how “a parking position determination unit” determines a target parking position from the parking region;	how “a path calculation unit” calculates a parking path from a current position of an own vehicle up to the target parking position;	how “a parking region extraction unit” extracts a parking region from information of the parking frame line;	how “an inclined parking determination unit” determines whether the parking frame line is inclined with respect to a position of the own vehicle.	Rather, the disclosure merely describes the limitations in terms of an intended result without any showing or suggestion of how the inventor intended each step to be performed. For a computer-implemented § 112(f) claim limitation that performs a specific computer function, the specification must disclose an algorithm for performing the claimed specific computer function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph.
As to claims 2-8, the claims are rejected at least for failing to resolve the deficiencies of their rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “an external field recognition unit which recognizes”, “an information holding unit which holds”, “a parking region extraction unit which extracts”, “a parking position determination unit which determines”, and “a path calculation unit which calculates”. As best can be understood (see discussion under section 35 U.S.C. 112 herein), this judicial exception is not integrated into a practical application because the recited limitations covers performance of the limitations in the mind, but for the use of generic computer components. That is, other than reciting “a parking support device”, nothing in the claim precludes the steps from practically being performed in the mind and by an operator using generic computer components. For example, “recognizes”, “holds”, “extracts”, determines”, and “calculates” in the context of this claim encompasses the user to manually/mentally receive data and decide on a parking plan. 	This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements- “a parking support device” to perform the above recited steps. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a parking support device” to perform the steps of claim 1, amounts to no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept.
As to claim 2, the claim recites the additional element of “recognizes the parking frame line using cameras which are attached at a leading end of the vehicle, a trailing end of the vehicle, or both side ends of the vehicle” does not impose any meaningful limits on practicing the abstract idea because nothing in the claim precludes the abstract idea from being practically performed by a the user to manually/mentally receive data and decide on a parking plan. That is, this does not integrate the judicial exception into a practical application because the claim as a whole reads on a human merely receiving data from a generic camera display system (note the camera systems of the prior art already of record) and deciding on a parking plan. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is merely tangentially related to performance of the abstract idea such that it amounts to no more than insignificant pre-solution activity.
Claims 3-4 do not impose any meaningful limitations on the judicial exception.
As to claims 5-8, the claims recite the additional element of “an HMI unit which displays information on parking to a driver and receives information from the driver”. The additional element does not integrate the judicial exception into a practical application because the claim as a whole reads on the user to manually/mentally receive data and decide on a parking plan. That is, this does not integrate the judicial exception into a practical application because the claim as a whole reads on a human merely receiving data from a generic camera display system (note the camera systems of the prior art already of record) and deciding on a parking plan. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is merely tangentially related to performance of the abstract idea such that it amounts to no more than receiving data from generic computer components as part of insignificant pre-solution activity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2010/0019934 A1) in view of Hayakawa (US 2018/0307919 A1).
As to claim 1, as best can be understood, Takano teaches a parking support device (abstract), comprising:	an external field recognition unit which recognizes an external field ([23], [25]);	an information holding unit which holds information of a parking frame line recognized by the external field recognition unit ([28], [33]);parking frame line (S101, S102, S103, S104, S105, F.2).	It would have been obvious to incorporate the teachings of Hayakawa into the system of Takano as described. The motivation being to better prevent collision.
As to claim 2, as best can be understood, the combination teaches the parking support device according to claim 1, wherein the external field recognition unit recognizes the parking frame line using cameras which are attached at a leading end of the vehicle, a trailing end of the vehicle, or both side ends of the vehicle (Takano: [23], [25]). 
As to claim 3, as best can be understood, the combination teaches the parking support device according to claim 1, wherein the parking frame line includes at least any one of a parallel line, a parking frame surrounded by lines, double parallel lines, a U-like frame line, an independent frame, and a T-like frame line, and wherein a center, an inner side, or an outer side of the frame line is detected using the external field recognition unit (Takano: see F.3, w.r.t [23], [25], [28], [33]). 
As to claim 4, as best can be understood, the combination teaches the parking support device according to claim 1, wherein the parking region extraction unit includes an inclined parking determination unit which determines whether the parking frame line is inclined with respect to a position of the own vehicle on the basis of the information of the parking frame line recognized by the external field recognition unit (Takano [39]; Hayakawa: S101, S102, S103, S104, S105, F.2).

Allowable Subject Matter
As to claims 5-8, as best can be understood, no prior art could be found that would anticipate or render obvious claims 5-8. Upon resolution of the above issues, the claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                       


/ADAM D TISSOT/Primary Examiner, Art Unit 3663